Per Curiam:
The motion in this case is “to set aside the execution and strike off the judgment.” This the court below refused to do; *291and this action cannot be reviewed by us, unless there were something apparent of record which tended to show that the judgment was irregular or void. As nothing does so appear, all that we can. do is to approve of the action of the court below. The objection that the attorney, who entered the judgment, exceeded his authority by a general confession, instead of limiting it to the-mortgage property, is not well founded, for the confession does, expressly so limit the judgment.
Judgment affirmed.